Exhibit 10.4

 

GUARANTY

 

GUARANTY (this “Guaranty”), dated as of June 27, 2014, by each direct and
indirect subsidiary of BODY CENTRAL CORP., a Delaware corporation (the
“Company”) listed as a guarantor on the signature pages hereto (each a
“Guarantor” and, together with any Person joining this Guaranty as a guarantor,
the “Guarantors”; the Company and the Guarantors are each a “Transaction Party”
and, collectively, the “Transaction Parties”) in favor of (a) LANE FIVE PARTNERS
LP, as collateral agent (in such capacity, the “Agent”) for its own benefit and
the benefit of the other Credit Parties (as defined in the Security Agreement
referred to below), and (b) the Credit Parties.

 

W I T N E S S E T H

 

WHEREAS, reference is made to (i) that certain Securities Purchase Agreement,
dated as of the date hereof (as amended, modified, supplemented or restated
hereafter, the “Securities Purchase Agreement”), by and among the Company and
the investors listed on the Schedule of Buyers attached thereto (individually, a
“Buyer” and collectively, the “Buyers”), (ii) the “Notes” (as defined therein)
issued pursuant to the Securities Purchase Agreement (as such Notes may be
amended, restated, replaced or otherwise modified from time to time in
accordance with the terms thereof, collectively, the “Notes”) and (iii) the
Security Agreement, dated as of the date hereof (as amended, modified,
supplemented or restated hereafter, the “Security Agreement”), by the
Transaction Parties in favor of the Agent.  Capitalized terms used herein and
not defined herein shall have the meanings assigned to such terms in the
Security Agreement.

 

WHEREAS, the Buyers have agreed to purchase the Notes pursuant to, and upon the
terms and subject to the conditions specified in, the Notes and the Securities
Purchase Agreement.

 

WHEREAS, each Guarantor acknowledges that it is an integral part of a
consolidated enterprise and that it will receive direct and indirect benefits
from the purchase of the Notes provided for in the Securities Purchase
Agreement.

 

WHEREAS, the obligations of the Buyers to purchase the Notes are conditioned
upon, among other things, the execution and delivery by the Guarantors of a
guaranty in the form hereof.  As consideration therefor, and in order to induce
the Buyers to purchase the Notes, the Guarantors are willing to execute this
Guaranty.

 

Accordingly, each Guarantor hereby agrees as follows:

 

SECTION 1.                            Guaranty.  Each Guarantor irrevocably and
unconditionally guaranties, jointly with the other Guarantors and severally, as
a primary obligor and not merely as a surety, the due and punctual payment when
due (whether at the stated maturity, by required prepayment, by acceleration or
otherwise) and performance by the Company of all Obligations (collectively, the
“Guaranteed Obligations”), including all such Guaranteed Obligations which shall
become due but for the operation of any Debtor Relief Laws.  Each Guarantor
further agrees that the Guaranteed Obligations may be extended or renewed, in
whole or in part, without notice to or

 

--------------------------------------------------------------------------------


 

further assent from it, and that it will remain bound upon this Guaranty
notwithstanding any extension or renewal of any Guaranteed Obligation.

 

SECTION 2.                            Guaranteed Obligations Not Affected.  To
the fullest extent permitted by applicable Law, each Guarantor waives
presentment to, demand of payment from, and protest to, any Transaction Party of
any of the Guaranteed Obligations, and also waives notice of acceptance of this
Guaranty, notice of protest for nonpayment and all other notices of any kind. 
To the fullest extent permitted by applicable Law, the obligations of each
Guarantor hereunder shall not be affected by (a) the failure of any Agent or any
other Credit Party to assert any claim or demand or to enforce or exercise any
right or remedy against any Transaction Party under the provisions of the
Securities Purchase Agreement, any other Transaction Document or otherwise or
against any other party with respect to any of the Guaranteed Obligations,
(b) any rescission, waiver, amendment or modification of, or any release from,
any of the terms or provisions of this Guaranty, any other Transaction Document
or any other agreement, with respect to any Transaction Party or with respect to
the Guaranteed Obligations, (c) the failure to perfect any security interest in,
or the release of, any of the Collateral held by or on behalf of the Agent or
any other Credit Party, or (d) the lack of legal existence of any Transaction
Party or legal obligation to discharge any of the Guaranteed Obligations by any
Transaction Party for any reason whatsoever, including, without limitation, in
connection with any Debtor Relief Laws.

 

SECTION 3.                            Security.  Each of the Guarantors hereby
acknowledges and agrees that the Agent and each of the other Credit Parties may,
subject to the terms of the Subordination Agreement, (a) take and hold security
for the payment of this Guaranty and the Guaranteed Obligations and exchange,
enforce, waive and release any such security, (b) apply such security and direct
the order or manner of sale thereof as they in their sole discretion may
determine, and (c) release or substitute any one or more endorsees, the Company,
other Guarantors or other obligors, in each case without affecting or impairing
in any way the liability of any Guarantor hereunder.

 

SECTION 4.                            Guaranty of Payment.  Each of the
Guarantors further agrees that this Guaranty constitutes a guaranty of payment
and performance when due of all Guaranteed Obligations and not of collection
and, to the fullest extent permitted by applicable Law, waives any right to
require that any resort be had by the Agent or any other Credit Party to any of
the Collateral or other security held for payment of the Guaranteed Obligations
or to any balance of any deposit account or credit on the books of any Agent or
any other Credit Party in favor of any Transaction Party or any other Person or
to any other guarantor of all or part of the Guaranteed Obligations.  Any
payment required to be made by the Guarantors hereunder may be required by any
Agent or any other Credit Party on any number of occasions and shall be payable
to the Agent, for the benefit of the Agent and the other Credit Parties, in the
manner provided in the Transaction Documents.

 

SECTION 5.                            Indemnification.  Without limiting any of
their indemnification obligations under the Securities Purchase Agreement or the
other Transaction Documents, and without duplication of any indemnification
provided for under the Securities Purchase Agreement or the other Transaction
Documents, the Guarantors, jointly and severally, shall indemnify the Agent (and
any sub-agent thereof), each other Credit Party, and the Affiliates, partners,
directors,

 

2

--------------------------------------------------------------------------------


 

officers, employees, agents, trustees, administrators, managers, advisors and
representatives of any of the foregoing and the foregoing’s Affiliates (each
such Person being called an “Indemnitee”) against, and hold each Indemnitee
harmless (on an after tax basis) from, any and all losses, claims, causes of
action, damages, liabilities, settlement payments, costs, and related expenses
(including the fees, charges and disbursements of any counsel for any
Indemnitee), incurred, suffered, sustained, or required to be paid by, any
Indemnitee or asserted against any Indemnitee by any third party or by the
Company or any other Transaction Party arising out of, in connection with, or as
a result of (i) the execution or delivery of this Guaranty, any other
Transaction Document or any agreement or instrument contemplated hereby or
thereby, the performance by the parties hereto of their respective obligations
hereunder or thereunder, the consummation of the transactions contemplated
hereby or thereby, or the administration of this Guaranty and the other
Transaction Documents, (ii) the purchase of any Note or the use or proposed use
of the proceeds therefrom, (iii) any actual or alleged presence or release of
Hazardous Materials on or from any property owned or operated by any Transaction
Party or any of its Subsidiaries, or any Environmental Liability related in any
way to any Transaction Party or any of its Subsidiaries, (iv) any claims of, or
amounts paid by any Credit Party to, a Blocked Account Bank or other Person
which has entered into a control agreement with any Credit Party hereunder, or
(v) any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory, whether brought by a third party or by the Company or any other
Transaction Party or any of the Transaction Parties’ directors, shareholders or
creditors, and regardless of whether any Indemnitee is a party thereto, in all
cases, whether or not caused by or arising, in whole or in part, out of the
comparative, contributory or sole negligence of the Indemnitee; provided that
such indemnity shall not, as to any Indemnitee, be available to the extent that
such losses, claims, damages, liabilities or related expenses are determined by
a court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence, bad faith, or willful misconduct of such
Indemnitee.  In connection with any indemnified claim hereunder, the Indemnitee
shall be entitled to select its own counsel and the Guarantors shall promptly
pay the reasonable and documented fees and expenses of such counsel.

 

SECTION 6.                            No Discharge or Diminishment of Guaranty. 
The obligations of each Guarantor hereunder shall not be subject to any
reduction, limitation, impairment or termination for any reason (other than the
indefeasible payment in full in cash of the Guaranteed Obligations), including
any claim of waiver, release, surrender, alteration or compromise of any of the
Guaranteed Obligations, and shall not be subject to any defense or set-off,
counterclaim, recoupment or termination whatsoever by reason of the invalidity,
illegality or unenforceability of the Guaranteed Obligations or otherwise. 
Without limiting the generality of the foregoing, the Guaranteed Obligations of
each Guarantor hereunder shall not be discharged or impaired or otherwise
affected by the failure of any Agent or any other Credit Party to assert any
claim or demand or to enforce any remedy under this Guaranty, the Securities
Purchase Agreement, any other Transaction Document or any other agreement, by
any waiver or modification of any provision of any thereof, by any default,
failure or delay, willful or otherwise, in the performance of the Guaranteed
Obligations, or by any other act or omission that may or might in any manner or
to any extent vary the risk of any Guarantor or that would otherwise operate as
a discharge of

 

3

--------------------------------------------------------------------------------


 

any Guarantor as a matter of law or equity (other than the indefeasible payment
in full in cash of the Guaranteed Obligations).

 

SECTION 7.                            Defenses of Transaction Parties Waived. 
To the fullest extent permitted by applicable Law, each of the Guarantors waives
any defense based on or arising out of any defense of any Transaction Party or
the unenforceability of the Guaranteed Obligations or any part thereof from any
cause, or the cessation from any cause of the liability of any Transaction
Party, other than the indefeasible payment in full in cash of the Guaranteed
Obligations.  Each Guarantor hereby acknowledges that the Agents and the other
Credit Parties may, at their election, foreclose on any security held by one or
more of them by one or more judicial or nonjudicial sales, accept an assignment
of any such security in lieu of foreclosure, compromise or adjust any part of
the Guaranteed Obligations, make any other accommodation with any Transaction
Party, or exercise any other right or remedy available to them against any
Transaction Party, without affecting or impairing in any way the liability of
any Guarantor hereunder except to the extent that the Guaranteed Obligations
have been indefeasibly paid in full in cash.  Pursuant to, and to the extent
permitted by, applicable Law, each of the Guarantors waives any defense arising
out of any such election and waives any benefit of and right to participate in
any such foreclosure action, even though such election operates, pursuant to
applicable Law, to impair or to extinguish any right of reimbursement or
subrogation or other right or remedy of such Guarantor against any Transaction
Party, as the case may be, or any security.  Each Guarantor agrees that it shall
not assert any claim in competition with Agent or any other Credit Party in
respect of any payment made hereunder in connection with any Debtor Relief Laws.

 

SECTION 8.                            Agreement to Pay; Subordination.  In
furtherance of the foregoing and not in limitation of any other right that the
Agent or any other Credit Party has at law or in equity against any Guarantor by
virtue hereof, upon the failure of any Transaction Party to pay any Guaranteed
Obligation when and as the same shall become due, whether at maturity, by
acceleration, after notice of prepayment or otherwise, each of the Guarantors
hereby promises to and will forthwith pay, or cause to be paid, in each case
subject to the terms of the Subordination Agreement, to the Agent or such other
Credit Party as designated thereby in cash the amount of such unpaid Guaranteed
Obligations.  Upon payment by any Guarantor of any sums to the Agent or any
other Credit Party as provided above, all rights of such Guarantor against any
Transaction Party arising as a result thereof by way of right of subrogation,
contribution, reimbursement, indemnity or otherwise shall in all respects be
subordinate and junior in right of payment to the prior indefeasible payment in
full in cash of all the Guaranteed Obligations.  In addition, any indebtedness
of the Company or any other Transaction Party now or hereafter held by any
Guarantor is hereby subordinated in right of payment to the prior indefeasible
payment in full in cash of all of the Guaranteed Obligations. Notwithstanding
the foregoing, prior to the occurrence of an Event of Default, the Company or
any other Transaction Party may make payments to any Guarantor on account of any
such indebtedness. After the occurrence and during the continuance of an Event
of Default, none of the Guarantors will demand, sue for, or otherwise attempt to
collect any such indebtedness until the indefeasible payment in full in cash of
the Guaranteed Obligations, termination or expiration of the Commitments.  If
any amount shall erroneously be paid to any Guarantor on account of (a) such
subrogation, contribution, reimbursement,

 

4

--------------------------------------------------------------------------------


 

indemnity or similar right or (b) any such indebtedness of any Transaction
Party, such amount shall be held in trust for the benefit of the Credit Parties
and shall, subject to the terms of the Subordination Agreement, forthwith be
paid to the Agent to be credited against the payment of the Guaranteed
Obligations, whether matured or unmatured, in accordance with the terms of the
Securities Purchase Agreement.

 

SECTION 9.                            Limitation on Guaranty of Guaranteed
Obligations.  In any action or proceeding with respect to any Guarantor
involving any state corporate law, the Bankruptcy Code of the United States or
any other Debtor Relief Law, if the obligations of such Guarantor under
SECTION 1 hereof would otherwise be held or determined to be void, invalid or
unenforceable, or subordinated to the claims of any other creditors, on account
of the amount of its liability under said SECTION 1, then, notwithstanding any
other provision hereof to the contrary, the amount of such liability shall,
without any further action by such Guarantor, any Credit Party, the Agent or any
other Person, be automatically limited and reduced to the highest amount which
is valid and enforceable and not subordinated to the claims of other creditors
as determined in such action or proceeding.

 

SECTION 10.                     Information.  Each of the Guarantors assumes all
responsibility for being and keeping itself informed of each Transaction Party’s
financial condition and assets, and of all other circumstances bearing upon the
risk of nonpayment of the Guaranteed Obligations and the nature, scope and
extent of the risks that such Guarantor assumes and incurs hereunder, and agrees
that none of the Agent or the other Credit Parties will have any duty to advise
any of the Guarantors of information known to it or any of them regarding such
circumstances or risks.

 

SECTION 11.                     Termination.  This Guaranty (a) shall terminate
upon the indefeasible payment in full in cash of all Obligations under the
Transaction Documents (together with any matured indemnification obligations as
of the date of such payment, but excluding any inchoate or unmatured contingent
indemnification obligations), and (b) shall continue to be effective or be
reinstated, as the case may be, if at any time payment, or any part thereof, of
any Guaranteed Obligation is rescinded or must otherwise be restored by any
Credit Party or any Guarantor upon the bankruptcy or reorganization of any
Transaction Party or otherwise.

 

SECTION 12.                     Costs of Enforcement.  Without limiting any of
their obligations under the Securities Purchase Agreement or the other
Transaction Documents, and without duplication of any fees or expenses provided
for under the Securities Purchase Agreement or the other Transaction Documents,
the Guarantors, jointly and severally, agree to pay on demand all costs,
expenses and fees set forth in Section 4(e) of the Securities Purchase
Agreement.

 

SECTION 13.                     Binding Effect; Several Agreement; Assignments. 
Whenever in this Guaranty any of the parties hereto is referred to, such
reference shall be deemed to include the successors and assigns of such party,
and all covenants, promises and agreements by or on behalf of the Guarantors
that are contained in this Guaranty shall bind and inure to the benefit of each
of the Guarantors and its respective successors and assigns.  This Guaranty
shall be binding upon each of the Guarantors and their respective successors and
assigns, and shall inure to the benefit of the Agent and the other Credit
Parties, and their respective successors and assigns, except that no Guarantor
shall have the right to assign or transfer its rights or obligations hereunder
or any

 

5

--------------------------------------------------------------------------------


 

interest herein (and any such attempted assignment or transfer shall be void),
except as expressly permitted by this Guaranty or the Transaction Documents. 
This Guaranty shall be construed as a separate agreement with respect to each
Guarantor and may be amended, modified, supplemented, waived or released with
respect to any Guarantor without the approval of any other Guarantor and without
affecting the obligations of any other Guarantor hereunder.

 

SECTION 14.                     Waivers; Amendment.

 

(a)                                 The rights, remedies, powers, privileges,
and discretions of the Agent hereunder and under applicable Law (herein, the
“Agent’s Rights and Remedies”) shall be cumulative and not exclusive of any
rights or remedies which they would otherwise have.  No delay or omission by the
Agent in exercising or enforcing any of the Agent’s Rights and Remedies shall
operate as, or constitute, a waiver thereof.  No waiver by the Agent of any
Event of Default or of any default under any other agreement shall operate as a
waiver of any other default hereunder or under any other agreement.  No single
or partial exercise of any of the Agent’s Rights or Remedies, and no express or
implied agreement or transaction of whatever nature entered into between the
Agent and any Person, at any time, shall preclude the other or further exercise
of the Agent’s Rights and Remedies.  No waiver by the Agent of any of the
Agent’s Rights and Remedies on any one occasion shall be deemed a waiver on any
subsequent occasion, nor shall it be deemed a continuing waiver.  The Agent’s
Rights and Remedies may be exercised at such time or times and in such order of
preference as the Agents may determine. The Agent’s Rights and Remedies may be
exercised without resort or regard to any other source of satisfaction of the
Guaranteed Obligations.  No waiver of any provisions of this Guaranty or any
other Transaction Document or consent to any departure by any Guarantor
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) below, and then such waiver or consent shall be effective only in
the specific instance and for the purpose for which given.  No notice to or
demand on any Guarantor in any case shall entitle such Guarantor or any other
Guarantor to any other or further notice or demand in the same, similar or other
circumstances.

 

(b)                                 Neither this Guaranty nor any provision
hereof may be waived, amended or modified except pursuant to a written agreement
entered into between the Agent and the Guarantor or Guarantors with respect to
whom such waiver, amendment or modification is to apply, subject to any consent
required in accordance with Section 9(e) of the Securities Purchase Agreement.

 

SECTION 15.                     Copies and Facsimiles.  This instrument and all
documents which have been or may be hereinafter furnished by the Guarantors to
the Agent may be reproduced by the Agent by any photographic, microfilm,
xerographic, digital imaging, or other process. Any such reproduction shall be
admissible in evidence as the original itself in any judicial or administrative
proceeding (whether or not the original is in existence and whether or not such
reproduction was made in the regular course of business). Any facsimile or other
electronic transmission which bears proof of transmission shall be binding on
the party which or on whose behalf such transmission was initiated and likewise
so admissible in evidence as if the original of such

 

6

--------------------------------------------------------------------------------


 

facsimile or other electronic transmission had been delivered to the party which
or on whose behalf such transmission was received.

 

SECTION 16.                     Governing Law. THIS GUARANTY AND ANY CLAIM,
CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS GUARANTY AND THE
TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

SECTION 17.                     Notices.  All communications and notices
hereunder shall (except as otherwise expressly permitted herein) be in writing
and given as provided in Section 9(f) of the Securities Purchase Agreement,
provided that communications and notices to the Guarantors may be delivered to
the Company on behalf of each of the Guarantors.

 

SECTION 18.                     Survival of Agreement; Severability.

 

(a)                                 All covenants, agreements, indemnities,
representations and warranties made by the Guarantors herein and in the
certificates or other instruments delivered in connection with or pursuant to
this Guaranty, the Securities Purchase Agreement or any other Transaction
Document shall be considered to have been relied upon by the Agent and the other
Credit Parties and shall survive the execution and delivery of this Guaranty,
the Securities Purchase Agreement and the other Transaction Documents and the
purchase of the Notes by the Buyers, regardless of any investigation made by the
Agent or any other Credit Party or on their behalf and notwithstanding that the
Agent or other Credit Party may have had notice or knowledge of any Default or
Event of Default or incorrect representation or warranty at the time any credit
is extended, and shall continue in full force and effect until terminated as
provided in SECTION 11 hereof.  The provisions of SECTION 5 and SECTION 12
hereof shall survive and remain in full force and effect regardless of the
repayment of the Guaranteed Obligations and the Commitments or the termination
of this Guaranty or any provision hereof.

 

(b)                                 Any provision of this Guaranty held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof, and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

 

SECTION 19.                     Counterparts.  This Guaranty may be executed in
counterparts, each of which shall constitute an original but all of which, when
taken together, shall constitute a single contract.  Delivery of an executed
counterpart of a signature page to this Guaranty by facsimile transmission shall
be as effective as delivery of a manually executed counterpart of this Guaranty.

 

SECTION 20.                     Rules of Interpretation.  The rules of
interpretation specified in the

 

7

--------------------------------------------------------------------------------


 

Transaction Documents shall be applicable to this Guaranty.

 

SECTION 21.                     Jurisdiction; Consent to Service of Process. 
EACH GUARANTOR IRREVOCABLY AND UNCONDITIONALLY AGREES THAT IT WILL NOT COMMENCE
ANY ACTION, LITIGATION OR PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER IN LAW
OR EQUITY, WHETHER IN CONTRACT OR IN TORT OR OTHERWISE, AGAINST THE AGENT, ANY
BUYER,  OR ANY RELATED PARTY OF THE FOREGOING IN ANY WAY RELATING TO THIS
GUARANTY OR THE TRANSACTIONS RELATING HERETO OR THERETO, IN ANY FORUM OTHER THAN
THE COURTS OF THE STATE OF NEW YORK SITTING IN THE BOROUGH OF MANHATTAN AND OF
THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY
APPELLATE COURT FROM ANY THEREOF, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH COURTS AND AGREES THAT ALL
CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY
LAW, IN SUCH FEDERAL COURT.  EACH OF THE GUARANTORS AGREES THAT A FINAL JUDGMENT
IN ANY SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW.  NOTHING IN THIS GUARANTY SHALL AFFECT ANY RIGHT THAT ANY
CREDIT PARTY MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO
THIS GUARANTY AGAINST ANY GUARANTOR OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION.  EACH GUARANTOR IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE
TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO
THIS GUARANTY IN ANY COURT REFERRED TO IN THIS SECTION.  EACH OF THE GUARANTORS
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, THE DEFENSE
OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY
SUCH COURT.  EACH PARTY TO THIS GUARANTY IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 16.  NOTHING IN THIS
GUARANTY OR ANY OTHER TRANSACTION DOCUMENT WILL AFFECT THE RIGHT OF ANY PARTY TO
THIS GUARANTY TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW.

 

SECTION 22.                     Waiver of Jury Trial.  EACH PARTY HERETO HEREBY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS GUARANTY, ANY OTHER TRANSACTION DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY) AND
WAIVES THE RIGHT TO ASSERT ANY SETOFF, COUNTERCLAIM OR CROSS-CLAIM IN RESPECT
OF, AND ALL STATUTES OF LIMITATIONS WHICH MAY BE RELEVANT

 

8

--------------------------------------------------------------------------------


 

TO, SUCH ACTION OR PROCEEDING; AND WAIVES DUE DILIGENCE, DEMAND, PRESENTMENT AND
PROTEST AND ANY NOTICES THEREOF AS WELL AS NOTICE OF NONPAYMENT.  EACH PARTY
HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER
PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVERS, AND
(B) ACKNOWLEDGES THAT THE AGENT AND THE OTHER CREDIT PARTIES HAVE BEEN INDUCED
TO ENTER INTO THE TRANSACTION DOCUMENTS BY, AMONG OTHER THINGS, THE WAIVERS AND
CERTIFICATIONS IN THIS SECTION 22.

 

SECTION 23.                     Subordination.  NOTWITHSTANDING ANYTHING HEREIN
TO THE CONTRARY, THE RIGHTS AND OBLIGATIONS OF THE PARTIES HERETO ARE SUBJECT TO
THE SUBORDINATION AGREEMENT.

 

[SIGNATURE PAGE FOLLOWS]

 

9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Guarantor has duly executed this Guaranty as of the day
and year first above written.

 

 

GUARANTORS:

 

 

 

 

 

BODY CENTRAL STORES, INC.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

BODY CENTRAL SERVICES, INC.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

BODY CENTRAL DIRECT, INC.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Signature Page to Guaranty

 

--------------------------------------------------------------------------------

 